      Case 1:20-cr-00052-DLC Document 94 Filed 07/16/20 Page 1 of 4


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :
UNITED STATES OF AMERICA,              :            S1: 20cr0052 (DLC)
                                       :
               -v-                     :                    ORDER
                                       :
EDGAR MONTES,                          :
                                       :
                          Defendant.   :
                                       :
-------------------------------------- X

DENISE COTE, District Judge:

     Defendant Edgar Montes, who is in custody, is represented

by appointed counsel James Roth, Esq.       The defendant’s trial is

scheduled to begin on November 2, 2020.       The defendant’s

pretrial motions are due August 24, 2020; the Government’s

opposition is due September 8.

     On June 19, Cesar De Castro, Esq. filed a notice of

appearance.   Before Mr. Roth is relieved or an appearance by Mr.

De Castro is accepted, the Court must make inquiry of the

defendant and counsel.    Accordingly, it is hereby

     ORDERED that a conference is scheduled for Wednesday, July

29, 2020 at 11:00 a.m.

     IT IS FURTHER ORDERED that the defendant shall inform the

Court by Friday, July 17, 2020 at noon, whether he prefers that

the conference occur in court, in Courtroom 18B, 500 Pearl

Street, or via videoconference through the CourtCall platform.

Should the defendant prefer the CourtCall platform, defense
         Case 1:20-cr-00052-DLC Document 94 Filed 07/16/20 Page 2 of 4


counsel shall discuss the attached form, Waiver of Right to be

Present at Criminal Proceeding, with the defendant.            If the

defendant consents, and is able to sign the form, defense

counsel shall file the executed form at least 24 hours prior to

the proceeding.      In the event the defendant consents, but

counsel is unable to obtain the defendant’s physical signature

on the form, the Court will conduct an inquiry at the outset of

the proceeding to determine whether it is appropriate for the

Court to add the defendant’s signature to the form.



Dated:      New York, New York
            July 15, 2020


                                    __________________________________
                                               DENISE COTE
                                       United States District Judge




                                      2
               Case 1:20-cr-00052-DLC Document 94 Filed 07/16/20 Page 3 of 4
                                                                                                           April 2, 2020

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
UNITED STATES OF AMERICA
                                                                                WAIVER OF RIGHT TO BE PRESENT AT
                                  -v-                                           CRIMINAL PROCEEDING
                                          ,                                        -CR-     ( )( )
                                               Defendant.
-----------------------------------------------------------------X

____       Conference

           I have been charged in an indictment with violations of federal law. I understand that I have a right to be
           present at all conferences concerning this indictment that are held by a judge in the Southern District of
           New York, unless the conference involves only a question of law. I understand that at these conferences
           the judge may, among other things, 1) set a schedule for the case including the date at which the trial will
           be held, and 2) determine whether, under the Speedy Trial Act, certain periods of time should be properly
           excluded in setting the time by which the trial must occur. I have discussed these issues with my attorney
           and wish to give up my right to be present at the conferences. By signing this document, I wish to advise
           the court that I willingly give up my right to be present at the conferences in my case for the period of time
           in which access to the courthouse has been restricted on account of the COVID-19 pandemic. I request that
           my attorney be permitted to represent my interests at the proceedings even though I will not be present.



Date:                  ____________________________
                       Signature of Defendant


                       ____________________________
                       Print Name


I hereby affirm that I am aware of my obligation to discuss with my client the charges contained in the indictment,
my client’s rights to attend and participate in the criminal proceedings encompassed by this waiver, and this waiver
form. I affirm that my client knowingly and voluntarily consents to the proceedings being held in my client’s absence.
I will inform my client of what transpires at the proceedings and provide my client with a copy of the transcript of
the proceedings, if requested.

Date:                  ____________________________
                       Signature of Defense Counsel


                       ____________________________
                       Print Name
            Case 1:20-cr-00052-DLC Document 94 Filed 07/16/20 Page 4 of 4



Addendum for a defendant who requires services of an interpreter:

I used the services of an interpreter to discuss these issues with the defendant. The interpreter also translated this
document, in its entirety, to the defendant before the defendant signed it. The interpreter’s name is:
_______________________.



Date:             _________________________
                  Signature of Defense Counsel




Accepted:         ________________________
                  Signature of Judge
                  Date:




                                                          2
